Citation Nr: 0933191	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  01-09 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
disability pension benefits in the amount of $12,913, for the 
period from February 1, 1997, to October 30, 2000, was 
properly created and calculated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1952 to February 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2004, April 2006, and April 2007, the Board 
remanded this case for additional development, and the case 
has been returned for further appellate review.

As discussed in the April 2007 remand, due to an untimely 
notice of disagreement, the issue on appeal in this case does 
not include the question of whether the Veteran is 
entitlement to a waiver of any portion of the overpayment 
found to have been properly incurred.  


FINDINGS OF FACT

1.  Following the receipt of information reflecting the 
Veteran's unreported receipt of a $100,000 personal injury 
settlement in 1997, and the unearned income from the 
investment of a portion of this settlement, the RO 
retroactively reduced the Veteran's nonservice-connected 
pension benefits for the period of February 1, 1997, to 
October 30, 2000; the RO also calculated that the reduction 
in benefits resulted in an overpayment of $12,913.

2.  The Veteran's verified income levels exceed the maximum 
annual rates of improved pension for the years at issue.

3.  The resulting overpayment totals $12,913.





CONCLUSION OF LAW

The overpayment of pension benefits in the amount of $12,913 
was properly created.  38 U.S.C.A. §§ 1521, 5112 (West 2002); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  However, the VCAA duties 
to notify and to assist do not apply to the claim for relief 
under Chapter 53 of Title 38 of the United States Code, 
pertaining to waiver of recovery of overpayments, which 
includes the validity of the debt.  See Schaper v. Derwinski, 
1 Vet. App. 430 (1991) (challenging validity of debt); see 
Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice 
provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 
proceedings (special provisions for the waiver of recovery of 
overpayments), citing Barger v. Principi, 16 Vet. App. 132 
(2002)).

Improved (nonservice-connected) pension is a benefit payable 
by VA to a veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct.  38 U.S.C.A. § 
1521(a) (West 2002 & Supp. 2008).

Basic entitlement to nonservice-connected pension exists if a 
veteran: (1) meets the service requirements; (2) meets the 
net worth and income requirements; and (3) is age 65 or 
older; or is permanently and totally disabled from 
nonservice-connected disability not due to his/her own 
willful misconduct.  38 C.F.R. § 3.3(a)(3) (2008).

To be eligible for pension, the veteran's income cannot 
exceed the applicable maximum annual pension rate specified 
in 38 C.F.R. § 3.23.  38 C.F.R. § 3.3(a)(3)(v) (2008).  The 
maximum annual rate of improved pension for a veteran with 
one dependent was $11,115, effective from December 1, 1996; 
$11,349, effective from December 1, 1997; $11,497, effective 
from December 1, 1998; and $11,773, effective from December 
1, 1999.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In a June 1993 letter, the Veteran was informed that 
entitlement to nonservice-connected pension had been 
established effective December 1992.  In this and subsequent 
letters notifying the Veteran of amendments made to his 
disability award, the Veteran was informed that "VA pays a 
pension to make up the difference between your countable 
annual income and a maximum annual rate."  The Veteran was 
notified that his annual countable income included earned 
income, Social Security, retirement, interest, insurance, and 
other income, and he was informed that the rate of his VA 
pension depends on total family income, which includes his 
income and that of any dependents.  He was also told that 
"[y]ou must notify us immediately if income is received from 
any source other than that shown above.... Your failure to 
promptly tell VA about income changes may create an 
overpayment which will have to be repaid."

A May 2000 Income Verification Match (IVM) information sheet 
reflected unreported income for the Veteran from 1997 
interest payments.  This information had been reported to the 
Internal Revenue Service (IRS) and was in turn shared with VA 
under the IVM system.  Due to privacy concerns, and because 
the Veteran has not independently verified the interest 
amount that was reported under the IVM, the Board will 
refrain from specifying this figure but will attempt to 
discuss the Veteran's claim in a manner that allows for 
understanding of the decision herein.

In a July 2000 letter, the Veteran was informed that VA had 
been notified that he had received unearned income from 
investments that had not been previously reported.  He was 
notified that VA planned to stop his benefits unless he 
submitted information about his unearned income from 
investments showing that the information received by VA was 
wrong.  It was noted that, starting on February 1, 1997, the 
Veteran had received $333 improved pension per month; 
starting December 1, 1997, he had received $340 per month; 
starting December 1, 1998, he had received $135 per month; 
and starting December 1, 1999, he had received $353 per 
month.  It was proposed that these payments be retroactively 
reduced to $0 per month. 

An August 2000 letter from the Veteran's private attorney 
(who is not representing the Veteran before VA) states that 
the Veteran received a $100,000 settlement after having been 
seriously burned at a neighbor's home.  The attorney stated 
that, after repaying the Social Security Administration and 
his attorney, the Veteran deposited the remainder of the 
settlement into an interest bearing account.  He further 
noted that the interest income has never been used for any 
purpose.  

In October 2000, the Veteran was sent a proposal to reduce 
his benefits effective January 1, 1997, due to the $100,000 
settlement he had received on or before December 31, 1997.  
He was notified that VA was required to consider this a one-
time payment of income that is countable for 12 months, 
effective the first of the month in which he received this 
income.  Because the RO did not have the date of payment, it 
assumed the income was received in 1997 and was therefore 
countable as of January 1, 1997.  The Veteran was asked to 
provide documentation for when he actually received this 
income if January 1, 1997, was not an accurate date.  The RO 
also presumably based this determination upon the dates of 
interest reinvestment cited in the IVM report.

In a November 2000 letter, the Veteran stated that, of the 
$100,000 settlement, he had paid $10,000 in fees to his 
attorney and $40,000 to Medicare.  Another $3,000 was paid to 
the investment service to establish his account.  The 
remaining $47,000 was deposited into the investment account.  

Payments of any kind from any source, whether recurring, 
irregular, or nonrecurring, shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under § 3.272.  38 C.F.R. § 3.271 
(2008).  Such income includes compensation paid by the United 
States Department of Labor, Office of Workers' Compensation 
Programs, Social Security Administration, or the Railroad 
Retirement Board, or pursuant to any worker's compensation or 
employer's liability statute, or damages collected because of 
personal injury or death.  However, medical, legal, or other 
expenses incident to the collection or recovery of the amount 
of the award or settlement may be deducted.  38 C.F.R. 
§ 3.271(g).

In the case at hand, the Veteran is noted to have received 
Social Security benefits totaling $7117 from December 1996 
through November 1997 and totaling $7260 from December 1997 
through November 1998.  The sum of the Veteran's Social 
Security benefits and his wife's wages from December 1998 
through November 1999 was $9876.  The sum of the Veteran's 
Social Security benefits from December 1999 through November 
2000 was $7536.

The Veteran's $100,000 personal injury settlement qualifies 
as income under 38 C.F.R. § 3.271(g).  The Veteran may deduct 
the $40,000 medical payments and the $10,000 payment of legal 
fees from this total, leaving a sum of $50,000 to be counted 
as income for 1997.  This figure by itself is well beyond the 
$11,115 maximum annual pension rate for 1997.  

The Board further finds that the interest accrued on the 
$47,000 that was deposited in the interest bearing bank 
account is to be counted for income purposes, as it cannot be 
classified under any of the income exceptions listed in 
38 C.F.R. § 3.272.  

The Board also observes that the confusion noted in previous 
Remands with respect to the amount of the interest income 
itself has been cleared up after review of the Veteran's IVM 
folder.  Earlier RO correspondence allowed for the inference 
that the RO itself had calculated the amount of interest 
income received by the Veteran in 1997.  Once the Board was 
able to review the Veteran's claims folder along with his IVM 
file, it found that the May 2000 IVM report listed the date 
and the amount of every interest payment made on the 
Veteran's account in 1997.  Even if the $50,000 insurance 
settlement had not qualified as income, the interest accrued 
on the $47,000 investment, when added to the amount of his 
reported Social Security benefits, exceeds the maximum annual 
rate of improved pension for 1997.  

With respect to the years 1998 through 2000, the Board notes 
that the RO appears to have extrapolated the interest earned 
on those years based on the verified interest reported for 
1997.  The Board recognizes that the Veteran has disputed the 
RO's extrapolation, arguing that he received much less 
interest for each of those years.  However, despite repeated 
requests to provide accurate income information for those 
years, including interest earned from his investments, the 
Veteran has not provided that information.  

The Board notes that the Veteran's reported income was $4089 
less than the maximum annual rate of improved pension for 
1998; $1621 less than the maximum annual rate of improved 
pension for 1999; and $4237 less than the maximum annual rate 
of improved pension for 2000.  The 1997 figure obtained 
through the IVM process surpasses each of these differences 
by a significant enough margin to strongly suggest that the 
Veteran likely exceeded the maximum annual rate of improved 
pension for each of these years as well.  While the Board 
acknowledges that this conclusion is inherently speculative, 
Board nevertheless finds that it is reasonable, given the 
Veteran's failure to provide more detailed information, to 
estimate his interest income from 1998 through 2000 to be 
roughly equal to that earned in 1997.

In this regard, the Board further notes that the only 
documentation submitted by the Veteran for the purpose of 
disputing VA's conclusion that he received interest in an 
amount equal to that received in 1997 for the years 1998 
through 2000 was a February 2001 bank statement showing a 
$53,403.21 value for his mutual funds.  He essentially 
contends that, had he received VA's calculated amount in 
interest each year, the total value of his mutual funds would 
be significantly higher.  Again, however, the Veteran failed 
to provide the actual amounts of interest earned during those 
years, and the statement he submitted did not itself provide 
such information.  

As noted, the Veteran has been given several opportunities to 
correct any inaccuracies in VA's estimated income 
calculations, to include specifying the exact amount of 
interest earned since 1997.  VA's duty to assist a veteran in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of veterans to 
cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  In the case at hand, the Veteran has not 
provided his own figures in response to VA's repeated 
requests for him to do so.  

The Veteran has also argued that the invested money and its 
earned interest should not be counted by VA because that 
money was intended to be used to pay his medical expenses.  
The Board notes, however, that unreimbursed medical expenses 
are expressly excluded from the Veteran's income under 
38 C.F.R. § 3.272 but that no such expenses were reported by 
the Veteran on his Improved Pension Eligibility Verification 
Reports.  It is the Veteran's responsibility to provide 
complete and accurate information so that VA may calculate 
his eligibility for improved pension, not for the Veteran to 
decide which figures should or should not be reported.  

The importance of reporting any change in income is 
emphasized in the improved pension award calculation letters 
that have been sent to the Veteran each year since his 
pension claim was granted.  The Veteran was also reminded of 
the necessity of doing so when he failed to report income 
received when his spouse returned to work from September 1998 
through December 1998, as reflected in a July 1999 RO 
decision on waiver of indebtedness.  

In reference to the $100,000 insurance settlement, the 
Veteran argued in his November 2001 substantive appeal that 
his "broker told [him] it was not a reportable income 
because it was due to pain, suffering and extensive life 
threatening injuries."  While the Board is sympathetic to 
the Veteran's injuries, it is, nonetheless, bound by the laws 
enacted by Congress, the regulations of the Department, and 
the instructions of the Secretary.  38 U.S.C.A. § 7104(c) 
(West 2002).  The law passed by Congress specifically 
prohibits the payment of VA pension benefits to those whose 
countable income exceeds statutory limits.

Finally, the Board has considered the accuracy of the $12,913 
figure itself.  The Veteran received 10 payments of $333 each 
beginning on February 1, 1997, and ending on November 30, 
1997, for a total of $3330.  He received 12 payments of $340 
each beginning on December 1, 1997, and ending on November 
30, 1998, for a total of $4080.  He received 12 payments of 
$135 each beginning on December 1, 1998, and ending on 
November 30, 1999, for a total of $1620.  And he received 11 
payments of $353 each beginning on December 1, 1999, and 
ending on October 30, 2000, for a total of $3883.  The sum of 
these figures is $12,913; thus, the amount of the overpayment 
was correctly calculated by the RO.

In summary, the case at hand rests upon whether the portion 
of the $100,000 insurance settlement that the Veteran 
invested and subsequent interest payments should be counted 
toward the Veteran's income.  While the Veteran has argued 
that VA has not properly calculated his interest income, the 
Veteran himself has offered no alternative figure despite 
requests for him to do so as early as November 2000 and as 
recently as August 2007.  Due to the change in the 
appellant's income as a result of an insurance settlement in 
1997 and the subsequent earned interest, the appellant is not 
legally entitled to the improved pension benefits that were 
paid to him for the period from February 1, 1997, to October 
30, 2000.  Thus, his claim must be denied.


ORDER

Improved pension benefits were correctly adjusted for the 
period from February 1, 1997, to October 30, 2000, based on 
excessive income; the overpayment was correctly calculated to 
be $12,913. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


